Case 2:19-cv-00812-SI\/|B Documentl Filed 02/C

FlLED ____ LoDGED l
___ nEcE\vED ___ con »'
Scott Chris Cunningham FEB 0 8 2019 g

15614n55th ave `
GlendaleAZ 85306 CL%|?;<TLFJ‘S 1r_JisT lcT coum

l ARlZONA
(602) 717-2587 BY ffme l

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

Scott Chris Cunningham, 7 j n l 7
Plainfif£ cAsE NUMBER: y f é§/_j'§§aiz-l=:lj§<i-§M§/i
v. fnl/ill
The Home Depot, COMPLAINT
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331. This employment

discrimination lawsuit is based on.
l. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. ‘a7'a7 2000e, et. seq., for employment

discrimination on the basis of race, color, religion, gender, or national origin.

2. Other: Retaliation and targeting
The plaintiff is a resident of Glendale, Maricopa County, AZ and a citizen of the United States. The

defendant, , is a resident of Atlanta, GA and a citizen of the United States. The cause of action arose in the

Phoenix division.

Einployment Discrimination Complaint
The conduct complained of in this lawsuit involved the following:
Failure to promote me; Failure to accommodate my disability; Retaliation; Terms and conditions of

employment differ from those of similar employees; Harassement

The conduct(s) above is referred to in the charge of discrimination I believe I Was discriminated against

because of my:

Race; Disability; Other(',Favoritism of other associates v

The reason(s) above is referred to in the charge of discrimination The discriminatory conduct occurred at:

4848 N 43rd ave, Phoenix, AZ 85031 on July 7th 2016 . Q2 2016 review Top rated review in the manager

 

Case 2:19-cv-00812-SI\/|B Document 1 Filed 02/08/19 Page 2 of 13

review cycle Edmonds Lawrence arrival May 16th 2016 lst documentation for performance (bad close)
July 2016 which was not true. July moved Cynthia Katayama to operations ASM and demoted white asm
who was top performing Troy Farmer to Merchandising Asm. Now Cynthia Katayama has schedule
writing privelges and access to store functions such as store manager emails and fills in for store manager
when sm is not in store. Aug 2nd document performance for something that was not and still is not an
SOP from the company. Called meeting with DM Clarence Ford and DHRM Mary Jackson Alvarez
where I was denied a transfer out of the store due to the targeting Edmond was doing. I told them he was
placing me in a hostile work environment and they did not even did not investigate my claims. Aacg claim
was closed by DHRM Mary Jackson Alvarez per HR services without investigating Closed in field. Made
me go back to hostile work environment Edmond ignored me in the upcoming weeks. LOA for disability
for work injury November 2016 March 2017 Rated me an I (lowest rating for associate) and with held
stock and financial compensation in my bonus while i was on medical leave. March 2017 EEOC charge
filed October bonus with held Disability termination of pay in November 2017 Forced back to work by
Cathy Thanner from leave. Told me she would not hold my career position past February 2018. Asked to
come back as an ASM. Cathy Thanner and Mary Jackson Alvarez both told me they did not have positions
as a salaried manager available in my current district and said they had asked other districts if they had
openings and none of the other districts had openings. February forced demotion upon return and did not
accommodate the date the dr initially stated on return Mary Jackson Alvarez forced me lose pay during
the negotiations Mary Jackson Alvarez then.issued me a Final documentation upon return from over a
year long injury rehabilitation This Final documentation was not warranted and caused me to not be able
to promote to a PAR position March 2018 made accommodation for another assistant manager to
promote in my current store allowing the store to run over budget This is the position they could have
given me in February 2018 and chose not to. March amended charge flled as well as new charge for
demotion New charges are being filed due to them continuing to target me and prevent me from
succeeding as a leader in the company. I have interviewed for 2 promotion positions and have had
multiple issues as I have been turned down for them. Mary Jackson Alvarez and Carlos Juarez RHRD has
continued to target me and retaliate against me by sabotaging my performance ratings in the interviews. l
was the 2nd highest rated candidate in the interview pool and I was still declined when the 1st choice
declined the position I was told in July 2018 that I could not apply or be interviewed for a promotion
position due to being on a Final documentation which was given to me after coming back from my back

injury. EEOC Case #s 540-201701377 540-201802621 540-201900157

Demand

Case 2:19-cv-00812-SI\/|B Document 1 Filed 02/08/19 Page 3 of 13

Counter offer Attomey fees $1000 Money borrowed from family $10,000 401k loan $14,000 47
weeks Approx. months not being paid for asm wage for $47,000 Not being paid for disability Nov- Feb/
$12,000 Restricted stock for the years of 2017and 2018 / Ask for vested stock 100 shares 2 weeks lost
wages from: Feb 5th ( medical release date) to Feb 19th when I started as an hourly associate $1472 as
hourly $2k _at salary wage ( should be salaried until demotion was granted) / $2,000 Asm wage is $1000 a
week Your wage is $736 a week Difference between hourly and salaried job in 2018 $12,408 Medical
expenses $ 600 shots/ 400 co pays that should have been workmans comp $lk in unpaid. $1500 pending
owed Missed Non financial award for all of 2016 performance ( look up what store 485 asms got ) Est $
8k Missed March 2017 financials and did not receive non-financials $le Missed midyear financial
award between $4k Sept 2017 Missed 2018 financials and non financials $12k $88,900 break even
amount $211,100 pain and suffering $300,000 total request I am also seeking the following amount in
monetary compensation: $300,000. The Plaintiff wants a trial by jury.

z Administrative Procedure

I have filed a charge of discrimination against the defendant(s) with the Equal
Employment Opportunity Commission or other federal agency on 3-31-2017. I have received a
Notice of Right to Sue Letter.

arm ///&/

Scott Chris Cunningham
15614 n 55th ave
Glendale, AZ 85306
(602) 717-2587

 

Case 2:19-cv-00812-Sl\/lB Document 1 Filed 02/08/19 Page 4 of 13

U.S. EQUAL EMPLOYIV|ENT OPPORTUN|TY COMN||SSION

Phoenix District Office
3300 N. Cenlra| Avenue, Suite 690
Phoenix,AZ 85012-2504
intake information Group: (800) 669-4000
intake information Group `l`l'Y: (800) 669-6820
Phoenix Status Line: (602) 640-5000
TTY (602) 640-5072
FAX (602) 640-5071

 

Scott C. Cunningham
15614 N 55th Ave
G|endale, AZ 85306

Subject: Dismissal of Charge
Charge Number: 540-2018-02621

Dear l\/|r. Cunningham:

   

concluded

of the above referenced charge of employment discrimination After reviewing the*7

information in the file including the information you submitted, the EEOC does not
believe that additional investigation would result in our finding a violation.

its lnvestlgation 517 '.

 

The EEOC has terminated its investigation into your allegations While we fully
understand that the parties to a charge often have very firm views that the available
evidence supports their respective positions, our final determinations must comport with
our interpretation of the available evidence and the laws we enforce. This letter, and the
enclosed documents, will dismiss your case and no further action will be taken by the

EEOC.

Enclosed is your Dismissal and Notice of Right to Sue. The Dismissal and Notice will
explain your right to pursue the matter in court. lf you want to pursue your charge, you
may do so on your own by filing in Federal District Court within 90-days from the date
that delivery of the Notice Was attem,c_)ted at your last known address of record or 90
days of receipt of the Notice, whichever is earlier. /f you do not file a lawsuit Within the
required 90-day period, your right to file a lawsuit in this matter will expire and cannot he
restored by EEOC.

 

 

Sincerely,
NUV 03 2018 M
Date Jerem
7 Super\jrl(|i?e'§ivestigator

Cc: David W. LUnn
DKL L/-\W, PLLC

 

Case 2:19-cv-00812-Sl\/lB Document 1 Filed 02/08/19 Page 5 of 13
EEoc Formiei (11/16) U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMM|SS|ON

 

DlSMlSSAL AND NOT|CE OF R|GHTS

 

TOf Scott C. Cunningham FrOmf Phoenix District Office
15614 N 55th Ave 3300 North Central Ave
Glendale, AZ 85306 Suite 690

Phoenix, AZ 85012

 

ij On behalf of person(s) aggrieved whose identity is
CONF/DENT/AL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Jeremy A, Yubeta,
540-2018-02621 Enforcement Supervisor (602) 640-5028

THE EEOC |S CLOS|NG |TS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did notinvolve disability as defined by the Amencans With Dmbilitles Act. l ,

   

The Responderit employs less than the required number of employees or is riot otherwise covered by the statutes

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to tile your charge

annum

The EEOC issues the following determinations Based upon its investigation the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in Compliance with
the statutes No Hnding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (brief/y state)

- NOT|CE OF SU|T R|GHTS -

(See the additional information attached to this form.)

Title V|l, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we\wil| send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WlTH|N 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

 

 

/i on behalf ofihe-c<zlnmission
l / '//7,//$ uM " , , j.i:.i~~;ir(z\~________ NUV 0 9 2018
Enclosures(s) 57 / E|izab;th Cad|e, (Date Mailed)
istrict Director
CC: Dorothy Perkins David W. Lunn
EEO Compliance Manager DKL LAW, PLLC
HOME DEPOT 14555 North Scottsdale Road
4000 W. Metropolitan Drive Suite 240
Suite 100 Scottsdale, AZ 85254

Atlanta, GA 92868

 

E l hEE%(ase 2:19-cv-00812-Sl\/lB Document 1 Filed 02/08/19 Page 6 of 13
ncosure wit
Form 161 (11/16)

lNFoRMATioN RELATED To FiLiNG SuiT
UNDER THE LAws ENFoRcED BY THE EEOC

(Thls information relates to filing suit in Federal or State court under Federal /aw,
/f you also plan to sue claiming violations of State /aw, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

' __ Title Vl| ofthe'.Civil Rights Act,' the Americans with Disabilities`Act (ADA),
PRlVATE SUlT R|GHTS the Genetic lnformation Nondiscrimination Act (GlNA), or the Age
Discrimination in Employment Act (ADEA):

ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, yourshould keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. lf you intend to
consult an attorney, you should do so promptly. lee your attorney a copy of this Notice, and its envelope, and tell

him or her the date you received it. Furthermorel in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as

indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuitmay=be/filed in U.S. District'€ourt or a State court of competent jurisdlction: '('Usually,"the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. lf so, you should remove your birth date from the

- chargel Some courts will not accept your complaint Where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge, Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its `main office. lf you have simple questions, you usually can get answers from
the office of the clerk of-the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRlVATE SUlT R|GHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for Willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years 13 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not12/1/10 -- in order to recover unpaid wages due for Ju|y 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title V|l, the ADA, GlNA or the ADEA referred to above.
Thereforel if you also plan to sue under Title Vll, the ADA, GlNA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice ali within the 2- or 3-year EPA'back pay recovery period.

ATToRNEY REPREsEigrATi_gi\L_V `_-; Title \i|l, the ADA,[or GINA: , _ _v f.. ';§ g 11 '

lf you cannot afford or have been unable to obtain a lawyer to represent youl the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining_a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do Ut relieve you of the requirement to bring suit within 90 days.

ATToRNEv REFERRAL AND EEOC AssisTANcE -- Al| Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. lf you need to '
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in Writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
fi|e, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next 90 days.)

ll: \lr\u rn »- nunn .-u _. __ ___..._

 

Case 2:19-cv-00812-Sl\/lB Document 1 Filed 02/08/19 Page 7 of 13

EEoc Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRlMlNATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of1974. See enclosed Pr`ivacy Act . E [-`EPA
Statement and other information before completing this form.
|_X_" race 540-2018-02621
Arizona Attomey General's Office, Civil Rights Division and EEOC
State or /oca/A,gency, ifany
Name (iudit'are Mr., Ms., Mrs.) Home Phone Year of Birth
Mr. Scott C Cunningham (602) 717-2587
Street Address City. State and ZlP Code

15614 N 55th Ave, GLEN`DALE, AZ 85306

 

Named is the Einployer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That l Believe Discriminated
Against Me or Others. (]fmore than two, list ulzderPART[CULAR$ be[aw.)

 

 

 

 

 

 

 

 

Name No. Employees. Members ‘ Phone No,
HOME DEPOT 501+

street Address city. stare and ziP code

13760 W Bell Rd, Surprise, AZ 85374

Name Nn. Employees. Members Phone No.
Street Address City. State and ZlP Code

 

DATE(S) DlSCRlMlNATlON TOOK PLACE
Earliest Latest

RAc£ \:| coLo`R |:l sex g ReLicioN m NArioNALoRiciN 03-05-2018 03-05-2018

RETALIATION E AGE DlSABlLl`l'Y E GENETICINFORMAT[ON
E O‘l`HER (.S`pecil)"} CONT|NUING AC'l`lON

DiscRiMiNATioN BASED oN (check appropriate bav(es).)

 

 

THE PARTICULARS ARE (Ifada'i[iana/papar is needed attach exh'a s/leet(s)/.'

l have a previous charge of discrimination and retaliation against my company Home Depot. I am filing a new charge because the
company is continuing to retaliate against me by demoting me after l have come back &om a medical leave in which they forced
me back-early. First Cathy Thanner and Mary jackson Alvarez the HR team claimed that they had no management positions in
my district available for me to move into when I came back from leave. Then they told me they would not approve me to be out
more time than January lst (which they extended to Feb Sth due to the holidays they said). l then came back to work on I-`eb 19th
where I met with Mary Jackson Alvarez to discuss the demotion Mary and District manager Eric Hagstrom claimed they had no
management positions availablel I am back as an hourly associate the the Surprise Home Depot and a new manager has now been
transferred 1112 weeks after l was toldthere were no management positions availablel I believe l am being discriminated against
due to my race'in violation of ' itle VII ofth`e Civil'Rig'hts~A'ct of 1964,-as amended,¢my disabilityin:violation»of the Amerlcans
with Disabi]ities of 1990, as amended and in retaliation of the Acts.

 

 

l want this charge filed with both the EEOC and the State or local Agency, if any. l will NUVARY ' W’”-’” ”E’¢'¢’$F¢"CV lb’ 51‘<'1“' d'll/L¢"-`H"dg€”€yR€'?l"?€'"€l’ff

advise the agencies if l change my address or phone number and l will cooperate fully with
them ln the processing of my charge in accordance with their procedures

 

l swear or affirm that l have read the above charge and that it is true to the

 

 

l declare under penalty of perjury that the above is true and correct. 7 best of my knowledge, information and belief.
SIGNATURF. OF COMPlj\lNANT

. . . ' SUBSCR!BED AND SWORN TO BEF()RE ME THIS DATE
Digically signed by scott cunnmgham on 04~24-2018 12.43 A_M EDT (ma”[,l, day,yea,,

 

 

 

 

Case 2:19-cv-00812-SI\/|B Document 1 Filed 02/08/19 Page 8 of 13

Enclosure wllh EEOC
Form 161 (11/16)

lNFoRMAnoN RELATED ro Fn_mc Su!r
UNDER THE LAws ENFoRch BY THE EEOC

(Thls information relates to filing suit in Federal or State court under Federal /aw.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

1 Title Vll of the Civil RightsAct, the Americans with Disabiiities Act (ADA),
PRlVATE SUlT R|GHTS " the Genetic information Nondiscrimination Act (GlNA), or the Age
Dlscrimlnation in Employment Act (ADEA):

ln order to pursue this matter further you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice Therefore, you should keep a record of this date. Once this 90-
day period is over your right to sue based on the charge referred ic in this Notice will be lost. lf you intend to
consult an attorney, you should do so promptly Give youl attorney a copy cl this Noticc, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner it is prudent that your suit be filed within 90 days of the date this Notice was mailed to youa (as

inr~linnl~n \ulnnrn H\h l‘\ln+lr\n 10 olnnnd\ nr ‘l>l'\n drs \\\\\ 5 H'\¢:\ n rc~h*nr:r lz H" lnl“nr
ll lul\JL‘\.\-l\.l vyll\_l \JI\.I \l I\J l‘\/\I\J`J l\] \.’lJ'l\-I ul ul ll I\J \JUL\/ Vl lll\l Fvu\l L'M’ l\’ ll lu\

Your lawsuit may be filed in U. S. District Court or a State court of competent jurisdiction (Usua|ly, the appropriate
State court is the general civil trial court. ) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney, _Filing this Notice' ls not enough. You must file a "complalnt" that contains a short
statement of the facts cl`you1 case which shows that you are entitled to reii'ci. Courls often require that a copy of
your charge must be attached ic the complaint you file in court li so, you should remove your birth date from the
charge.S ome courts will nol accept your complaint where the charge includes a date of birth. Your suit may include
di ly 111dll61 iallé¢g@€l ill 1116 Gl`li':`tfg€ 01',10 1116 61\1.61`1l. P€=l'ii‘illl&u uy 1 ';LJtii‘I i_i¢’iCi-‘Sl€vi'i$, mall-613 like Gi‘ I'Eléiléu'li'} ll'i(-`,- mall»Z-;`TS
alleged in the char te Generally, suits are broughl' m the State where the alleged unlawful practice occurred. but in
some cases can be brought Where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office lf you have simple q icstions you usually can get answers from
the of\lcc of the clerk of the court where you are bringing suit but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRlVATE SUET RZGHT .... ’E;'J:;_;g §`_‘ ay Aci ZL.PA)

EPA suits musi be filed in courl Wiihin 2 years (3 years for Willful violations) cline alleged EPA underpayment back
pay due for violations that occurred more than 2 years;_lyeals, before you file suit may not' ne colleciible. For
examplc, if you were underpaid under the EPA for work performed from 7/1/08 to 12!1108, you should file slot
before 7/1/10 - nor 1211/10 ~- in order to recover unpaid 111/ages due for Juiy 2008, This-, time limit for filing en EPA
suit is separate from the 90»933/ lillng perlod'under Title Vll, the ADA, GSNA or the ADEA referred to abovc~.
Therefore, if you also plan io sue under Tliie ‘v‘ll, lbo ADA, GiNA cr the ADEA, in addition to suing on lthe EPA
claim. suit must be filed within 99 days of this Notice pgn_c_l within the 2~ or 3 year EPA back pay recovery period

 

 

ATTORNEY REPRESENTAT|ON -- Title Vl|, the ADA or GINA'

 
 
  

lf you cannot afford or have been unable to obtain a lawyer to represent you, the U S. District Court having jurisdiction
311 you1 case liaay, in lirni -1 _ :slance:‘, assist von in obtaining a lawyer heritage 5 ic r sue h assistance must be
made to inc l l 3 "` . coors n the form and mann-cr ‘t requires {'; ./cu should be prac saredtc expieln in dc tail your
efforts to retain an allorney) Re dues 313 should be made Wcll before 1er end of the QO-d ay§ period mentioned above ,
because such requec. is rio 1151 tell eve you of the requirement lois inn sn§t Wi inn 99 days

 

 

Arrcnne\r RF.FERRAL ann 135 eastern ce =- rail Statc‘ lec:

You may contact the El:@{,`- rccrvscntahv¢=~ cl lawn on your Notice if you ncc " h cip in findino a land er or if you have any
questions about your legal rights including e' vice on which U. S Slstr ct Ccu:q cal cheat your case ll you need to
inspector obtains copy of information in ill G€" 's illoo on the charge, pie a:_ ser cstlt promptly m writing on no provide
your charge number las shown on your Notice) While EL:C`JCd ccc eye chen ql;les after a ccriam time, all charge liles
are kept for et least ij months eller 111 11' lest action on the case shereiore il you limits 3 311-and want to review inc charge
rile. please nunez your review request within _S months cf this Notice (Before fl1nnuii any request Should be
mode within the nc:ti3111 days _l

FF Vf`)|i fill F §HIT Pl FASF §FND A C{‘?PV F)F VI‘}HR l"!{`)llPT C()MF'[ AINT TF) THIS DFFICF.

 

Case 2:19-cv-00812-SI\/|B Document 1 Filed 02/08/19 Page 9 of 13

U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMM|SS|ON

Phoenix District Office
3300 N. Centra| Avenue, Suite 690
Phoenix. AZ 85012-2504
intake |nfonnation Group: (800) 669-4000
intake lnformation Group TTY: (800) 669-6820
Phoenix Status Line: (602) 640-5000
TTY (602) 640-5072

FAX (602) 640-sort

 

Scott C. Cunningham
15614 N 55th Ave

Giendale, AL 65506

Sub_iect: Dismissal of Charge
Charge Number: 540-2018-01377

,,VV_QQ@FMr ¢Cun_ningrham; b

7 \o..§.»;,e »_ ,¢:E,m,`,.¢./+,,_,-, _r r/T..;.=e;,e“__r f 7 e»rg'-.-» re /;,- _ f /~».,»."1»;¢~».;,.-<~;» tr ,~ ‘~

The purpose of this letter is to inform you that the EEOC has concluded its investigation
of the above-referenced charge of employment discrimination After reviewing the
information in the file including the information you submitted the EEOC does not
believe that additional investigation would result in our finding a violationl

The EEOC has terminated its investigation into your allegations While we fully
understand that the parties to a charge often have very firm views that the available
evidence supports their respective positions, our final determinations must comport with
our interpretation of the available evidence and the laws we enforce This letter, and the
enclosed documents, will dismiss your case and no further action will be taken by the
EEOC.-

Enclosed is your Dismissai and Notice ot Right to Sue The Dismissai and Notice wiii
explain your right to pursue the matter i. court it you Want to pursue your charge, you
may do so on your own'by filing in Federai District Court within QO-days from the date
that delivery of the Notice Wes attempted at your last known address of record or 90
days of receipt of the Notice, whichever is earlier. /f you do hot file a lawsuit Within the
required QO¢da y period, your right to tile a lawsuit in this matter Wil/ expire and cannot be
restored by EEOC.

|f you have any questions, please feel free to contact me at (602) 640-5028.

Sincerely,

OCT 3 l 2018

 

 

Case 2:19-cv-00812-SI\/|B Document 1 Filed 02/08/19 Page 10 of 13

EEOC Form 5 (l1l09)

 

CHARGE OF DISCR|M|NAT!ON

This form is affected by the Privacy Act cl 1974, See enclosed Privacy Act
Slalernenl and other information before completing this form

Charge Presented To:

[: FEPA
|:)§ EEoc

 

Agency(ies) Charge No(s):

540-2017-01377

 

 

 

 

 

 

 

 

Arizona Attomey General's Office, Civil Rights Divlsion and EEOC
__ State or localAgency, if any
Name (indicale Mr, Ms,._f:f_r;.) Home Fhone final Area Code) Date of Btnh
Scott C. Cunningham (602) 717-2587 1979

 

 

Slreel Address City. State and ZlP Code

15614 N. 55th Ave., Glendale, AZ 85306

 

Namecl ls the Employer. Labor Organizaiion, Employment Agency. Apprenticeship Committee. or State or Local Government Agency That l Belleve
Dlscriminated Against Me or Others. (/f more than two, list under PARTICULARS below,)

 

Name

HOME DEPOT- 0485 CAMELBACK

No Employees Membera

500 or More

 

 

Phone Nor {lncl'ude Area Code)

(623) 849-0125

 

Street Address City. State and ZlP Code

4848 N 43rd Avenue, Phoenix, Az 85031

 

Name

No. Employoes. Membor!

 

 

Phone No, (lm:lude Aren Gode;

 

StreetAddless Clly, State and ZlP Code

 

DlSCRlMlNATlON BASED ON (ChECk appropriate be(eS} )

RAcE [:| coton |:] sex l:] REucloN |:| NATloNAL onicm

RETAL|AT|ON E AGE E DlSABlLlTY

DTHER (Speciry)

GENET|C lNFORMATION

 

DATE(S) DlSCRlMlNATlON TOOK PLACE
Earliesi

Laiesl

03-15-2017

E CONT|NU|NG ACTlON

 

THE FART|CULARS ARE (l!additional paper ls needed attach extra sheet(s)):

l arn a Caucasian male. l have been employed with the above named employer since January13,
2004. l am currently an Assistant Store Manager and out on long term disability leave.

l feet that since Mr. Edmund Lawrence (African-American) became the Store Manager on about June
2016, l have been targeted and treated differently due to my race in that prior to his becoming
manager l was one of the top performing managers at the location. l have been issued discipline on
two occasions. Mr. Lawrence also made changes to the management team with giving Cynthia _
Katayama the Operations Manager position, which included schedule writing. l brought forward
concerns to Mr. Lawrence and subsequently Mary Alvarez, DHRM and was subjected to retaliation,
which included discipline and denial of transfer. ln addition, l was never informed about the results of
the investigation into my complaint Furthermore, l was harassed about my return to work and just
recently l requested information on my MlP statement and believe that l will not be receiving any non~

financial rewards.

 

 

l want this charge filed with both the EEOC and the State or local Agency, ii any. l
will advise the agencies lfl change my address or phone number and l will
cooperate tully with them in the processing ot my charge In accordance with their
Procedures.

NOTARY - When necessary for State and Local Agency Requiremenls

 

 

 

l declare under penalty of perjury that the above is true and correct

z»n.n [l_ V,_

Date Ch,/{ging Pan’y Signarure

SlGNATURE OF COMPLA|NANT

(monih. day. year)

 

t swear or affirm that l have read the above charge and that it is true lo
the best of my knowledge. inion'nation and belief,

SUBSCR|BEU AND SWORN TO BEFORE ME TH|S DATE

 

 

 

 

Case 2:19-cv-00812-SI\/|B Document 1 Filed 02/08/19 Page 11 of 13

 

 

 

EEOC Form§(tllfl§) 7
CHARGE OF D|SCR]M|NAT|ON Charge Preserited To: Agency(ies) Charge No(s):
This form is affected by the Prlvacy Act or 1974 See enclosed Privacy Act |_:l_ FEPA
Statemenl and other iniom‘.aiion before completing this form '
anc sae»zei ?=o“i 377
Arizona Attomey_§-`ieneral's Office, Civil Rights Division _ __ and EEOC

 

State or focal Agancy. if any

 

l believe l am being discriminated against due to my race and retaliated against for mcorripiairiing
about protected activity in violation of T§§§a V§t §§ §t§g giv§§ R§gh§,_, _a¢_;§ of 1954,a ,§,, __m grease

 

 

l want this charge f led with both ina EEOC and the State or local Agency. ii' any i NGTF\R`Y ~ WhF-‘H "i\‘-°€SSSBW fm’ Siéléii¢m?' LOCé/AQE"CV Fi‘€*quif€rrrenis

will advise the agencies ii l change my address or phone number and l will
cooperate fully with them in the processing ol my charge' in accordance with their

 

 

 

   

Procedures- l swear or affirm that l have read the above charge and that tt is true to
i declare under penalty of perjury that the above` ist e and correct the best or' my knowledge information and belief,
SlGNATURE OF COMPLAINANT

_i 7 /x n /7[ SUBSCR|SED AND SWORN TO BEFGRE ME TH|'S DATE
/ (month. day. year)

Date £z£/r;arging Pai?y Si'gnalure

 

 

 

Case 2:19-c\/- 00812- Sl\/|B Document 17 Filed 02/08/19 F:a:ge 12 of 13
' ' ’ .’; §§ur~i§§v Co§§e§§e:a§ = '

 

EECCForm 161 (11/'|6) U.S=

 

 

 

 

   

 

 

 

 

 

 

icf C. C§,rr§i'inghain F»‘-i'-i§' ix District Office

=`i 55§?§ 5=`»"9 er*_h Cer\.t.='a~! .\.Je

alias A., BEBQ€:`- §§

ar'?_¥_, £_ 3551 §§
§ j who behalf of_i irs- - ,;ir riot/ed whose identity is
__ COi"~‘i' li';-`ENT l/li'_ "’ ;J:C ’i'§’_§l 5()1.7 aj 7 v __ __ _ _7_7_7 477 7
EEG\; Ci`iaige i“u. EEGC Re§;i:§aerii&§lvé Telephone l\.iG.
;LE;HUE{E,

5®-'1.§`7=8‘§377 En§o:rceme;rt Su;oeavisor (oiiZ) 649-562 3
`Z"HF F;Fl'i- 33 :i:§ i‘i'-’E ij 5 FiL E (`ii\i THlS CHARGE FDP THE5 uLLOWiN§`a` RE ASON:

The facts alleged in the charge fall to state a claim under any of the statutes eniorced by the EEOC.

l I Your allegations did not involve a disability as defined by the Amerlcans V`v'lth Disabiiilies Act

'_._;
l l The P-€E"‘"" tit §? .tilplov$ less than the required number of emi loyeee or is not otherwise ed rare gil ry the gtg§ufe§‘
1""*"‘-¢

"l § l Your charge nies riot timely liled viii EEOC; in other Wo.,ri;la you waited too long alter the date(s) of the alleged
discrimination to l`ile your charge
i X l The EEOC issues the following determination: Based upon its investigation the EEOC is unable to conclude that the t

information obtained establishes violations of lite statutes This does riot certify that the respondent is in compliance with
the statutes No iiriding' is made as to any other issues that might be construed as having been raised by this charge

_l

The EEOC has adopted the indings of_ the state or local fair employment practices agency that investigated this charge,

cr

Other (briefly stat-l

=- tea §i=;;§ §§ iii §§ r-t§§;=§l-§TS a
§§ »e tire ar aider §.,l infoii'riaiion attached to this form l

ida `§. iii the elias rises s wi *h Di sa-bii§ties Act,. the Gene:ic information licedisczimination Act ar the Age

rmi inaction in £:npioy§§~ie§§t §‘-lir;;t: This will bei. e onlyl notice of diai'dlssal an d of your right to sue the we vvill send you
...ay file a lawsuit against the r sponde'nt(_e) under fei_.zeral low be sod on this rh';._r_oc' in fcd::r al cr sia--
lawsuit must be filed WITHIN§LDAY;§ of yc=.§§' receipt ci this notice; or your right to sue based on this charge Will be
losi. (The time limit for filing suit based cri a claim under slate law may be different.)

   

'.7 i:!jl.ll t \-i!\_!l_!_‘[

Equal Pay Act {§PA§: EPA suits must be filed in federal or stale court Wiihin ?. years (3 year rs los usii,u. vio a-ione) cl the
alleged EPA underpayment This means that bacaoa'z,¢ due §or any violations that occurred §§ redeem ::eers 53 ;,rea_._=:_§~ el
before yeuhie suit may not lee cells §ible.

:; On behalf of lh'e" commission
’*“` eci :-i i zinc

 

   

 

 

 

Enclosuree(s,i (`De.'a ri§a,'~ieoj

m ..
55 iii ¥1, =,'__,§§n
”=‘ PLLC

 

hii im
. "§,_i' in

d

;:::
ir

ca
o

..‘.l‘
§l ibt
ci
iii
|l\a'\
cri
.li.\

 

Case 2:19-cv-00812-Sl\/|B Document 1 Filed 02/08/19 Page 13 of 13

 

 
 
  
 

m

 
 

 
 

Lik

 

.i.
l

   
   

 
     
    
  
 

heed t at ye-u are entitle
,~l( itt \n:u1r` l .tf7 ee,
i,.n¥jl'l `

3m ;, _ ,.,__ _ -1
ina ex eni ;:;-T mill

    
   

1 77,_>1:1.3 et year trade
tile attachez: in

   
 
 

 

  
  
 
 

 

c:'iii;. ~.,;s%._)‘l§}yilit‘ltt lk='t .i_.!IL L§§»i §;`il‘bkll _U{. .*“Ihc[ 6 L!i

       
   
   
   
  
 

 

ltfi§t_{i(~llil l`l2.\'3 §§S{i

 

.' idea ii yee have iii implc: oii::-;aem ;,-,,.g 335 i§;j.iy- ,;b §mm
i, al t` ne court 7\1t1here ou are bringing lauth but do not expect that i ...1;:':3 ;to Write yet rpcc)rn ala int
3e(`|`§l' db\:§$u_ni§ lin :_v'l:i_i__]

trideruayineol. back
ec leeliliit= For

§ 13 i't
felt l;-f:j.-L\,

    

T§i\_;i:£"¥gi:§; if y§.ii». .. . 7 i:j__ . . v
ciaim, euit must bell ilde Withi'i'i 90 day; el this Notice and Within the 2- or 3 year El-"A back pay recovery eriod.

  

Slii`l ‘.'S gian.»§ r‘c;i

 
 

:,, 757§_'37~_\

   

Ai*roRNEi/REPRESENTATioN =-=' Title V|l, theA ADA or G|NA:

     

4 "':,wr -

  

iii§t";r'_é i,§:i§ ;'-:'
efforts to reta`

.. _._»l~
ii€i.}";li" 1\"-; :zl_ii.i§

'~~ E'i» ~
Ai 1335le BE. c~

 

     

 

nueeiiori ____ii . .
ln»apecl. er obtain a

::\
"*i

l‘i't r' .

   
     
 

.J:

till
\_

     

   

II`Ji
<-i

 

*,.,_ i!~.T
l

3 il
»1~

l
iii

9

      

»-¢i»

 

